O’Brien, S.
This is an application for a construction of the will of decedent, which has been admitted to probate in this court. The paper lacks the usual formality and framework of a will. There is no preamble or title expressly naming it as a will. It is *727simply a list of names of persons and institutions with various amounts set opposite and at the end the date, the testator’s signature under the statement “ I declare this to be my last will,” and, below, the signatures and addresses of the two subscribing witnesses. The will is holographic. In it testator set forth names, addresses and amounts in a manner clearly indicating his intention to bequeath in said will each sum set forth to the legatee whose name appears opposite thereto and I so hold.
Several ambiguities, uncertainties or misnomers were cleared up by the testimony taken before me. (1) As to Thomas McDermott, testator’s brother, his name appears at the head of the list with “ $7,000 ” set opposite it and then at the end of the list with “ $3,000 ” set opposite. The repetition, it was thought, raised the query whether the same “ Thomas McDermott ” was intended by testator. After considering the testimony I hold that both bequests were Atended for testator’s brother Thomas. It was urged that the repetition of said brother’s name at the end of the list and after naming “ $1,000 ” for “ expenses ” indicated a purpose to make said brother a residuary legatee. While this interpretation is plausible I am of the opinion that it involves something in the nature of a guess. I hold, therefore, that the inscription is ineffectual to bequeath more than $3,000 and that the residue, if any, is not disposed of. (2) Rev. Nelson H. Baker was identified in the testimony and I hold that he personally is a beneficiary in the sum opposite his name and not “ the Home for Catholic Children ” which appears under his address in the will. (3) The testator clearly intended by the item “ expenses $1,000 ” that this sum should be applied to funeral and administration expenses. No other construction is urged and none other is possible in the absence of evidence that a contrary intention was entertained. (4) The bequest to “ Rev. Dana Duggan ” with address “Niagara Univ.” beneath the name was intended, I hold, as a bequest to him personally and not to Niagara University. (5) The bequest to “ St. Vincent De Paul Branch Ascension Parish ” was intended, I hold, for the Ascension Parish Branch of St. Vincent De Paul Society connected with Ascension Church in West One Hundred and Seventh street, New York. (6) The bequest to “ Kate Humic ” was intended, I find, for testator’s niece Catherine Heinig. (7) The bequest to “ Margaret Amastan ” was Atended, I hold, for testator’s niece Margaret Ametrano. (8) The bequest to “ Thomas McDermott ” was intended, I hold, for testator’s nephew Thomas McDermott. (9) The bequests to the “ Julia Heiden,” “ Charles McDermott ” and “ Edward McDermott ” named m the same group with the preceding three beneficiaries were Atended *728for testator’s niece and nephews bearing said names respectively and, like the preceding three, all children of testator’s brother Thomas. I hold, in conclusion, that (1) the legatees as I have indicated should be paid the sums set opposite their names; (2) the sum of $1,000 should be applied to the payment of funeral and administration expenses; and (3) the residue, if any, should be paid to the next of kin of decedent who take under the Statute of Distribution. Submit decree on notice construing the will accordingly.